Citation Nr: 1753098	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  10-47 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral leg disability, for accrued benefits purposes. 

2.  Entitlement to an initial rating in excess of 20 percent for mild right upper extremity numbness, weakness and slowed movements, for accrued benefits purposes. 

3.  Entitlement to an initial rating in excess of 10 percent for right-sided facial numbness and right-sided facial weakness, for accrued benefits purposes. 

4.  Entitlement to an initial rating in excess of 10 percent for residuals of a left middle cerebral artery cerebrovascular accident, for accrued benefits purposes.



ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1944 to August 1945.  He died in July 2005.  The appellant is the Veteran's widow. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board remanded the case in July 2011 and March 2014 in order to assist the appellant in obtaining additional records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The case must be remanded for an additional time, so VA may fully comply with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

In the March 2014 remand, the Board directed that the RO first directly request the Veteran's records from May 1996 until the time of his death in July 2005 from all VA-contracted assisted living facility of which the Veteran resided.  The Board further directed that only if any assisted living facility contacted requires a release, to send the appellant the required releases to assist in obtaining the records.  
The RO did not first contact the facilities directly, but rather mailed the appellant release forms on January 26, 2016.  The appellant signed and mailed back the releases, which were received by the RO on March 3, 2016.  While the Board notes that the forms were received a few days after the 30 days deadline, another attempt to obtain the assisted living facility records should be made. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the identified assisted living facilities using the provided VA Forms 21-4142 that were received by the RO on March 3, 2016 and request the Veteran's records from May 1996 until the time of his death in July 2005.

**If the signature on the release forms needs to be updated, the RO is asked to mail new forms to the appellant and wait for her response prior to recertifying the case to the Board.  If needed, contact the appellant by other means to assure that she received the forms. 

2.  After the above is complete, the RO must review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, have been conducted and completed in full.

3.  If, and only if, additional records are obtained and added to the file, the RO should re-adjudicate the claims on appeal.  If the decision remains in any way adverse to the appellant, she and her representative, if any, should be provided with a supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




